                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JUWAN DEMONE JAMISON,

                  Plaintiff,                Case Number: 2:18-cv-13762
                                            HON. GEORGE CARAM STEEH
      v.

K. LINDSEY, ET AL.,

                  Defendants.
                                /

                     ORDER OF SUMMARY DISMISSAL

I.    Introduction

      Michigan state prisoner Juwan Demone Jamison has filed a pro

se complaint under 42 U.S.C. § 1983. He names six defendants. Plaintiff

claims that he has been placed in a housing unit with high risk offenders,

that he fears for his life and also cannot concentrate in class because of

this fear. Plaintiff seeks monetary relief. The Court dismisses Plaintiff’s

complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim

upon which relief may be granted.

II.   Standard

      Plaintiff has been granted leave to proceed without prepayment of the


                                      -1-
filing fee for this action due to his indigence. Under the Prison Litigation

Reform Act (“PLRA”), the Court is required to sua sponte dismiss an in

forma pauperis complaint before service on a defendant if it determines

that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B).

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ.

P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While this notice

pleading standard does not require “detailed” factual allegations, Twombly,

550 U.S. at 555, it does require more than the bare assertion of legal

conclusions or “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a


                                      -2-
cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor

does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       To state a federal civil rights claim, a plaintiff must allege that: (1) he

was deprived of a right, privilege, or immunity secured by the federal

Constitution or laws of the United States, and (2) the deprivation was

caused by a person acting under color of state law. Flagg Bros. v. Brooks,

436 U.S. 149, 155-57 (1978). A pro se civil rights complaint is to be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

III.   Discussion

       Plaintiff alleges that he was “placed in a[n] environment of high risk

behavior prisoners.” Compl. at 5. He “wrote administration and told them I

... fear for my life and I can’t concentrate in class to learn around these

other inmates.” Id. He names six defendants: K. Lindsey (warden, G.

Robert Cotton Correctional Facility), C. McCumber-Henry (grievance

coordinator), C. Blair (facility manager), T. Kisor (assistant deputy warden),

B. Johnson (assistant deputy warden), and D. Smith (assistant deputy

warden, housing). He asks the Court to award him $35 million in punitive

damages, $35 million in compensatory damages, $35 million for nominal


                                        -3-
damages, and $35 million for psychological damages.

      Inmates have an Eighth Amendment right to personal safety. Farmer

v. Brennan, 511 U.S. 825, 833 (1994). To prevail on a personal-safety

claim, an inmate must show that he faced a sufficiently serious risk to his

health or safety and that the defendant officials acted with “‘deliberate

indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474,

479-80 (6th Cir. 2010) (citing Farmer, 511 U.S. at 834). Prison staff must

“take reasonable measures to guarantee the safety of the inmates” in their

care. Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). Although a plaintiff

need not demonstrate “that he has been the victim of an actual attack to

bring a personal safety claim, he must establish that he reasonably feared

such an attack.” Thompson v. County of Medina, 29 F.3d 238, 242 (6th

Cir. 1994). The plaintiff bears the burden of “showing a sufficient inferential

connection” between housing assignment and inmate violence to “justify a

reasonable fear for personal safety.” Id. at 242-43.

      Here, Plaintiff alleges that he fears for his safety, but he does not

allege any facts to demonstrate that the fear is reasonable or from which

the Court might infer a particular danger. The fact that Plaintiff spends time

in units where there are prisoners with a higher security classification does


                                      -4-
not, in and of itself, establish a risk of injury. Under these circumstances,

he fails to state a claim upon which relief may be granted.

IV.   Order

      Accordingly, IT IS ORDERED that the complaint is DISMISSED.

      The Court finds an appeal in this case would be frivolous and not

taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States,

369 U.S. 438, 445 (1962). Therefore, Plaintiff is not certified to pursue an

appeal from this judgment in forma pauperis. 28 U.S.C. § 1915(a)(3).

Nevertheless, should Plaintiff decide to file a notice of appeal, he may seek

leave from the Court of Appeals to proceed on appeal in forma pauperis.

See Fed. R. Civ. P. 24(a)(5).

Dated: February 21, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                February 21, 2019, by electronic and/or ordinary mail and also
                   on Juwan Demone Jamison #845709, G. Robert Cotton
                 Correctional Facility, 3500 N. Elm Road, Jackson, MI 49201.

                                      s/Barbara Radke
                                        Deputy Clerk




                                             -5-
